DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 10/12/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (US 20150195406 A1) in view of McBride et al. (US 8538987 B1).

Regarding claims 1, 7, and 15, Dwyer teaches:
“A communication system for processing a call” (par. 0018; ‘real-time quality monitoring of phone calls’), the communication system comprising:
“a scorecard user interface display” (par. 0083; ‘All data from multiple channels are contained in the same database, and thus users can search, analyze, and receive reports across these channels through the same interface.’);
“at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor configured to operate on the call” (par. 0098; ‘With respect to accuracy, simple transcription accuracy may be a variable based on a number of influencing factors such as quality of the recording, mono versus stereo recording mode, voice transmission type (i.e. SIP or TDM), headset quality, accents, and the like.’ ‘The RT conversational analytics facility's categorization capabilities are significantly more powerful than simple word and phrase spotting, with the ability to identify more complex language patterns.’ ‘The experience (e.g., such as through the generation of a large corpus) and learned modeling allows users to benefit from libraries of existing vertically targeted categories (e.g., 300 categories, 5400 patterns).’);
“heuristic logic configured to transform the call classifiers into a plurality of weighted sub-metrics for the call” (par. 0111; ‘Scoring allows users to aggregate any number of metrics including category hits or weights, acoustic measures, and measures ingested as metadata, into a performance index that can be assessed against every contact.’); and
“the scorecard interface operable to select a target and an indication of the metric control to apply for the target, and to apply the metric control to generate and display a historical performance visualization and a performance feed of the metric for the target” (par. 0083; ‘The conversational analytics system allows for evaluation and comparison of performance and key metrics using data visualization.’).
However, Dwyer does not expressly teach:
“aggregate normalized Gaussian logic to transform the weighted sub-metrics into a metric control, the metric control applied as feedback to adapt control logic of the communication system.”
McBride teaches:
“aggregate normalized Gaussian logic to transform the weighted sub-metrics into a metric control, the metric control applied as feedback to adapt control logic of the communication system” (col. 8, lines 13- 43; ‘In step 835 the data are divided into categories, as described above with reference to block 330 in FIG. 3. In step 840, a master distribution of data in a category is determined. A master distribution may be the overall distribution within a category (e.g. a Gaussian distribution). In step 850, a distribution of the data associated with an individual call center agent is determined. In step 860, the data of a call center agent is compared to the master data set.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dwyer’s conversational analytics system by incorporating McBride’s master distribution with a category in order to determine if a deviation of the data of the call center agent is such that it might indicate a problem with that call center agent's logging procedure. (McBride: col. 8, lines 13- 43).

Regarding claims 2 (dep. on claim 1), 8 (dep. on claim 7), and 16 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“wherein the historical performance visualization comprises a selection control for either a time series visualization or a histogram visualization” (Dwyer: par. 0122; ‘Referring to FIGS. 2A, 2B, 2C, and 2D, example dashboards are presented that focus on the emotion score measure, including a trend graph (FIG. 2A), comparisons of the score across various aggregations/measures (FIG. 2B), Percent Analysis (FIG. 2C), a listing of contacts (FIG. 2D), and even the ability to pull up the best scoring (or worst scoring) calls directly on the front page of the application. The dashboard overview may provide an at-a-glance high-level review of the metrics and trends compared across data segmentation, such as type of contact, contact driver, agent group, agent, and the like.’).

Regarding claims 3 (dep. on claim 2), 9 (dep. on claim 8), and 17 (dep. on claim 16), the combination of Dwyer in view of McBride further teaches:
“wherein the historical performance visualization comprises: a composite comparative visualization for the target and comparable target” (Dwyer: par. 0122; ‘Each user, based on their interests and objectives, may dynamically configure the overview. Parameters of the charts can be changed on the fly, allowing the quick visualization of different information and comparison of data across the multiple charts.’).

Regarding claims 4 (dep. on claim 1), 10 (dep. on claim 7), and 18 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“wherein the performance feed comprises: a time series visualization of a selectable event for the target” (Dwyer: par. 0122; ‘Referring to FIGS. 2A, 2B, 2C, and 2D, example dashboards are presented that focus on the emotion score measure, including a trend graph (FIG. 2A), comparisons of the score across various aggregations/measures (FIG. 2B), Percent Analysis (FIG. 2C), a listing of contacts (FIG. 2D), and even the ability to pull up the best scoring (or worst scoring) calls directly on the front page of the application. The dashboard overview may provide an at-a-glance high-level review of the metrics and trends compared across data segmentation, such as type of contact, contact driver, agent group, agent, and the like.’).

Regarding claims 5 (dep. on claim 1), 11 (dep. on claim 7), and 19 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“wherein the target comprises one of an agent, a team, and a site” (Dwyer: par. 0122; ‘The dashboard overview may provide an at-a-glance high-level review of the metrics and trends compared across data segmentation, such as type of contact, contact driver, agent group, agent, and the like.’).

Regarding claims 6 (dep. on claim 1), 12 (dep. on claim 7), and 20 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“the scorecard interface further comprising a control to select a time interval to apply to generation of the historical performance visualization and the performance feed” (Dwyer: par. 0085; ‘For instance, the RT conversational analytics facility may include metadata to be captured such as text, alternative text (as determined by various processes, such as the one described in U.S. Pat. No. 7,346,509, which is incorporated by reference herein in its entirety), speakers, agent data (e.g., a unique identifier or agent name), agent grouping (e.g., a way to group agents for review purposes), location (e.g., where a call was handled), time and date on call capture (e.g., exactly when the call was captured by the recording system), department, skill or queue, pertinent IVR path data, call length, silence time or percent (e.g., largest block of silence in seconds), silence between words (e.g. implied distance between communication and a response), agitation aggregate, tempo, sentiment, category, score, confidence (confidence of the likelihood of acoustic match and the weight of the model based on previous word/context), aggregated confidence, gain or energy of the words, and the like.’).

Regarding claim 13 (dep. on claim 7), the combination of Dwyer in view of McBride further teaches:
“operating the scorecard interface to generate coaching examples for the target for improving the metric control” (Dwyer: par. 0115; ‘Action may be taken automatically based on the score, such as with a coaching tool.’).

Regarding claim 14 (dep. on claim 13), the combination of Dwyer in view of McBride further teaches:
“the coaching examples comprising a best call and a worst call for the metric control” (Dwyer: par. 0115; ‘For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically.’).

Conclusion
Other pertinent prior art are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658